AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)



                                     UNITED STATES DISTRICT COURT                                                                                           ji
                                               SOUTHERN DISTRICT OF CALIFORNIA                                                                              !
                                                                                                                                                            I
                                                                                                                                                            I
                     United States of America                               JUDGMENT IN A CRIMINAL CASE                                                     i
                                                                            (For Offenses Committed On or After November 1, 1987)                           I
                                      V,                                                                                                                    I

                                                                                                                                                            1
                      Epifania Cruz-Martinez                                Case Number: 3:19-mj-23606                                                      I

                                                                            Michael Littman
                                                                            Defendant's Attorney              ~-~-·--~..,,.,..-,..,,....._,~.............
                                                                                                                ~\l'l~ ~
                                                                                                               ["''       fj )I ' ' 1.Jf'")
                                                                                                                       ,I f         '."1".o,1
                                                                                                                                   11
                                                                                                                j       i ;;tZi           r:i';;;".
                                                                                                                                     , '.;t':
REGISTRATION NO. 8875 9298
THE DEFENDANT:                                                                                                     SEP 0 ,f 2019
 1:8:1 pleaded guilty to count( s) 1 of Complaint

 •       was found guilty to count( s)                                                     CLEP:<: U~.l DISTFllCT ·cOURT
                                                                                      SOUTHERN 01C--ri::.1r'-r,.:::: - ~
                                                                                       >T
                                                                                                                         -·
                                                                                                                              IA
         after a plea of not guilty.                                                                                     DEPUTY
         Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                      Nature of Offense                                                       Count Number(s)
8:1325                               ILLEGAL ENTRY (Misdemeanor)                                             1
 •       The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
 •       Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                               \/
                               ••.   TIME SERVED                         D _ _ _ _ _ _ _ _ _ _ days

 1:8:1 Assessment: $10 WAIVED 1:8:1 Fine: WAIVED
 1:8:1 Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 •     Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                          Wednesday, September 4, 2019




                                                                          UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                          3:19-mj-23606
